Title: From George Washington to William Gordon, 23 December 1788
From: Washington, George
To: Gordon, William



Dear Sir,
Mount Vernon December 23d 88

Your letter dated in London the 24th of Septr has been duly forwarded to me by your friend Mr Hazard. As I shall be able to notice the contents but generally and briefly; I request, in the first place, that you will be pleased to accept my best thanks for your good wishes for my happiness here and hereafter.
I am pleased to learn that your History is at length completed. I conclude by the spring we may expect to be favored with a sight of it.
Your mention, of the several objects, you Judge of national consequence to the United States; is to be esteemed among the tokens of your kind remembrance of America, and regard to its interests. How far I may ever be connected with its political affairs is altogether a matter of uncertainty to me. my heartfelt wishes; and, I would fain hope, the circumstances are opposed to it. I flatter myself my countrymen are so fully persuaded of my desire to remain in private life; that I am not without hopes and expectations of being left quietly to enjoy the repose, in which I am at present. Or, in all events, should it be thier wish (as you suppose it will be) for me to come again on the Stage of public affairs—I certainly will decline it, if the refusal can be made consistently—with what I conceive to be the dictates of property and duty. For the great Searcher of human hearts knows there is no wish in mine, beyond that of living and dying an honest man, on my own farm.
I had quite forgot the private transaction, to which you allude: nor could I recall it to mind without much difficulty. If I now recollect rightly (and I believe I do, though there were several applications made to me) I am concious of only having

done my duty. As no particular credit is due for that, and as no good, but some harm might result from the publication—the letter, in my Judgment, had better remain in concealment.
The prospect that a good general government will in all human probability be soon established in America, affords me more substantial satisfaction; than I have ever before derived from any political event. Because there is a rational ground for believing that not only the happiness of my own countrymen, but that of mankind in general will be promoted by it.
As it is realy so long since I have had any occasion to make use of a cypher or key to communicate my sentiments to my Correspondents; and as it was so little probable I should ever have any occasion to express them by such modes in future, I have absolutely mislaid or entirely lost yours, with others. Besides, I have not a single idea to communicate to any person while in Europe; the knowledge of which could give any advantage to those who should be curious enough, or mean enough, to inspect my letters. Thus much I thought it might be well to say, in apology for my not being able to comply with your request. Indeed, when you consider the domestic walk of life in which I pass my days, the multiplicity of private concerns in which I am involved, the numerous literary applications from different quarters, the round of company I have at my house, and the avocations occasioned by my being at the head of the Company for clearing the Potowmac, you will do me the Justice to suppose that I can have few topics or little time, for correspondencies of mear friendship, ceremony or speculation. This, I entreat, may be accepted as the true reason, why I am not able to write to you very fully, or very regularly—Mrs Washington Joins with me in compliments to Mrs Gordon. I remain, Dear Sir Yr &c.

Go: Washington

